Citation Nr: 1116109	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1974 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a November 2010 Joint Motion for Remand, vacated a March 19, 2010 Board decision (which in pertinent part, denied entitlement to service connection for psychiatric disorder), and remanded the matter for action complying with the Joint Motion for Remand.  

As a matter of background, the matter was initially before the Board on appeal from a October 2005 and July 2007 decisions of the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  In the October 2005 rating decision, the RO, in pertinent part, denied service connection for depression.  In the July 2007 rating decision, the RO denied service connection for PTSD.  The Veteran appealed these denials, bringing the matter to the Board in March 2010.  The Board denied the claim, giving rise to the Joint Motion for Remand and Court Order that have returned the matter to the Board.  

In November 2009, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the matter on appeal was remanded by the Court for action in compliance with the instruction in the Joint Motion for Remand.  Based on review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the matter.
The Veteran seeks entitlement to service connection for psychiatric disorder, to include PTSD and depression.  The Veteran asserts that he has felt like "something was wrong with him" and that he has had other psychiatric symptoms since his separation from service.  In addition, VA has conceded the Veteran's alleged inservice stressor involving the suicide death of a fellow airman while the Veteran was stationed in Maine.  

A review of the record shows that at the time of his separation from service, the Veteran indicated he had experienced depression and excessive worry while in service.  See April 1981 report of medical history.  On the report of the April 1981 examination prior to separation, the Veteran received a normal psychiatric evaluation.  The examiner noted that the Veteran had excessive worry due to his administrative separation, with no complications and no sequelae (NCNS).

The Veteran's post-service treatment records show he first sought mental health treatment in 1987 at Mount Sinai Hospital in Chicago for alcohol and substance abuse problems.  The record shows that since 1987, the Veteran has been admitted into seven resident substance abuse programs.  VA treatment records beginning in 2004 show the Veteran was being treated for depression.  Since May 2006, he has been treated for PTSD by a psychology extern at Student Counseling Center at Marquette University, and then by the same psychology extern (now a psychology intern) at the VA Medical Center in Milwaukee.  The psychology intern has provided four medical statements dated December 2006, October 2007, March 2008 and May 2009, (and co-signed by a supervising psychologist), that show the Veteran has a diagnosis of PTSD due to traumatic experiences during his period of service. 

In August 2008, the Veteran was afforded a VA psychiatric examination in conjunction with his claim.  Based on the findings from the examination, the VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.  The VA examiner diagnosed the Veteran with a psychotic disorder and a personality disorder, but he stated that he could not provide an opinion as to the etiology of his disorders without resorting to mere speculation.  

In a decision issued subsequent to the now vacated March 2010 Board decision, the Court recently found that the Board cannot rely on a conclusion that an etiology opinion is not possible "without resort to speculation" unless the examiner explains the basis for such an opinion, or the basis must otherwise be apparent in the Board s review of the evidence.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  In order to rely upon such a medical statement, the Court has held that it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones, supra.  Such medical opinions, without rationale, are inadequate unless it is clear that the inability to provide a definitive opinion was NOT due to a need for further information, but rather, such was because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's diagnosed psychiatric disorder.

Here, it is unclear from the record why the August 2008 VA examiner could not provide a medical opinion without resorting to mere speculation.  Without a clear understanding from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion in the report of the August 2008 VA examination about the etiology of the Veteran's depression disorder is inadequate and a new VA examination is in order.

In the Joint Motion for Remand, the parties also indicated that the Board did not fully discuss its rational for giving more weight to the August 2008 VA medical opinion ruling out a diagnosis of PTSD.  As such, the Board finds that a new VA examination is needed to resolve the conflicting medical evidence on whether the Veteran's symptomatology meets the diagnostic criteria for PTSD.   

A new VA psychiatric examination is indicated to identify the exact nature of the Veteran's psychiatric disorder, and to obtain a medical opinion as to whether any diagnosed psychiatric disorder is related to the Veteran's service.  The VA examiner should be asked to specify whether the Veteran's symptomatology satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, or for another psychiatric diagnosis, and if so, to ascertain whether any such diagnosed disorder is related to service.  The VA examiner should be asked to discuss the four medical statements from the psychology intern and the findings contained in the previous VA examination report. 

In addition, the Veteran's representative has identified that the Veteran has received recent psychiatric treatment and those records have not yet been associated with the claims folder.  See February 2011 correspondence from Veteran's Representative.  Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain assistance from the Veteran to identify and obtain any VA records of pertinent medical treatment that are not yet on file.

2.  After all the available records have been associated with the claims folder, the Veteran should be scheduled for a VA psychiatric examination to determine the exact nature and etiology of any psychiatric disorder.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.

Based on a review of the clinical findings and the claims folder, the VA examiner should provide opinions to the following: 

(a)	Does the Veteran have symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, is any such diagnosed disorder related to a verified inservice stressful event (suicide death of a fellow airman)? 

(b)	Does the Veteran have a psychiatric disorder other than PTSD, and, if so, is any such diagnosed disorder is related to service?

For any diagnosed psychiatric disorder, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to service.   

The examiner should take into account the Veteran's subjective history of symptoms and the objective medical findings in the service medical records, the four medical statements (December 2006, October 2007, March 2008 and May 2009) from the psychology extern and the August 2008 VA examination report, and any other pertinent clinical findings of record.

The examiner should include in the examination report the complete rationale for any opinion expressed.  If the examiner is unable to address any inquiry sought above, then he or she should explain why.  If the examiner indicates that an opinion cannot be supplied "without resorting to mere speculation", the examiner is asked to indicate whether this is because further information would be needed or because the limits of medical knowledge have been exhausted.

3.  After completion of the above development and any additional development deemed necessary, the claim for service connection for a psychiatric disorder, to include PTSD, should be readjudicated.  If any benefit sought on appeal remains unfavorable, a supplemental statement of the case should be furnished to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


